Exhibit 10.2

NON-BINDING MEMORANDUM OF UNDERSTANDING

This non-binding memorandum of understanding ("MOU") is made and entered into on
this 30th day of December, 2014, by and between Zaxis International, Inc., a
public corporation incorporated under the laws of the State of Delaware (the
"Corporation") and Emerald Medical Applications Ltd., a private limited
liability company incorporated under the laws of the State of Israel
("Emerald"). The Corporation and Emerald may also be referred to individually as
a "Party" and collectively as the "Parties".
WHEREAS, Emerald develops and owns proprietary technologies and methods relating
to detection and diagnosis of early-stage Melanoma that may be used in various
products and commercial or other uses (the "Technology"); and
WHEREAS, in order to further develop the Technology and achieve commercial
stages of the technology and any product based on the Technology, Emerald
requires additional funding; and
WHEREAS, the Corporation is a public corporation traded on the OTC QB market
place, free and clean from any undertakings, liabilities and/or assets, which
can be used as a vehicle for fund raising to boost Emerald’s business and
technology, as set out in this MOU; and
WHEREAS, the Parties wish to carry out a reverse merger whereby the shareholders
of Emerald will exchange all of their shares and options in Emerald in
consideration for shares in the Corporation (the "Reverse Merger"), provided
that the Corporation will raise at least US$800,000 from third parties or
parties related to the Corporation (the "Investors") through one or more
transactions to be consummated on and subject to the Closing (as such term is
defined below), all subject to the terms and conditions of this MOU as to be
further detailed in the Definitive Agreements and the Investment Agreements (as
such terms are defined below):

NOW, THEREFORE, in consideration of the covenants contained herein, the Parties
herein agree as follows:
1.    Preamble
The Preamble hereto form an integral part of this MOU.

2.    Purpose of this MOU
The purpose of this MOU is to set out the general terms and conditions under
which the Corporation will exchange the issued share capital of Emerald and the
mechanism and conditions for executing the Reverse Merger.

3.    The Transaction
At the closing (the "Closing"), the following transactions shall occur, which
transactions shall be deemed to take place simultaneously and no transaction
shall be deemed to have been completed until all such transactions have been
completed:
3.1.    Raising of funds pursuant to investment agreements with the Investors,
under which the Corporation shall raise at least US$800,000 (the "Investment").
3.2.    The shareholders of Emerald immediately prior to the Reverse Merger (the
"Emerald Shareholders") will transfer all their shares in Emerald, free and
clean of any lien or third party right or encumbrance, to the Corporation so
that immediately after the completion of the Reverse Merger the Corporation will
hold 100% of the issued share capital of Emerald ("Emerald Shares"), all in
accordance with the terms and conditions of the Definitive Agreements.
3.3.    As consideration for the Emerald Shares the Corporation shall issue to
the Emerald Shareholders such number of shares of the Corporation, free and
clean of any lien or third party right and/or encumbrance, so that immediately
after the completion of the Reverse Merger the Emerald Shareholders will hold
Corporation shares representing 45% of the issued share capital of the
Corporation on a fully diluted basis, excluding such shares and warrants as
shall be agreed to in good faith between the parties within the framework of the
Investment. In addition to the issuance detailed above, the Corporation will
issue to the Emerald Shareholders shares of the Corporation, in three equal
tranches, each of 7% of the Corporation’s issued share capital as of immediately
following the Closing, subject to achieving agreed commercial future milestones,
as will be detailed in the Definitive Agreements.

4.    Conditions Precedent
The Parties hereby agree that the following conditions precedents are
fundamental conditions precedent to the transaction contemplated herein:
4.1.    the Corporation holds in its bank account the entire Investment Amount
in immediately available funds free and clear of any third party undertakings,
obligations, and/or debt and are held in cash or cash equivalent form; and
4.2.    the Corporation shall be free and clean of any obligations or
undertakings towards any third party.

5.    Due Diligence
The Emerald Shareholders shall have right to conduct a reasonable due diligence
exercise on the Corporation.

6.    The Board of Directors of the Corporation
The board of directors of the corporation immediately following Closing shall be
comprised of either 3 or 5 members, as follows:
6.1.    The Emerald shareholders shall be entitled to appoint 2 members (in the
event of a 3 members board of directors) or 3 members (in the event of a 5
members board of directors).
6.2.    The other directors shall be appointed by the Corporation's shareholders
immediately following the Closing which are not the Emerald Shareholders.
6.3.    For as long as Mr. Lior Wayn holds more than 5% of the Corporation's
issued and outstanding share capital or holds the position of the chief
executive officer of the Corporation, Mr. Wayn shall have the right to appoint
one of the Emerald Shareholders' directors.

7.    ESOP
The Corporation shall adopt a stock incentive plan similar to the plan currently
implemented by Emerald under which it will allot to Emerald's employees options
to acquire such number of shares of the Corporation (the "ESOP Shares")
representing between 10-15% of the Corporation's issued and outstanding shares
immediately following the Closing. The exercise price of half of the ESOP Shares
shall be determined at the par value of the shares and the rest shall be
exercisable against the fair market value of the shares as shall be determined
by the board of directors, however, at an exercise price not lower than the
price per share determined for the purpose of the Investment.

8.    The Definitive Agreement
8.1.    Immediately after the execution of this MOU the Parties will negotiate
in good faith the terms of the definitive agreements and their annexes (the
"Definitive Agreements") and will invest their best efforts to execute the
Definitive Agreements as soon as practically possible, however, not later than
45 days as of the execution of this MOU.
8.2.    The Definitive Agreements shall include, inter alia, the following
agreements and arrangements:
8.2.1.    A Reverse Merger agreement, which shall include limited
representations and warranties and such other terms and conditions as customary
in similar transactions.
8.2.2.    An amended by-laws of the Corporation.
8.2.3.    An employment agreement between Mr. Lior Wayn, who shall be appointed
as the Corporation's chief executive officer with such terms and conditions as
customary to executives in similar positions in US stock exchange traded
corporations. Mr. Wayn's employment agreement shall be for a term of at least 3
years and shall further include success based incentives, including bonuses for
meeting certain commercial targets to be agreed to by the Corporation and Mr.
Wayn; as well as an additional bonus incentive under which, in the event that
the Corporation raises pursuant to the exercise of any of the Warrants an amount
of at least US$1,150,000, Mr. Wayn shall be entitled to a bonus of 7 monthly
salaries. Mr. Wayn shall be entitled to appoint the executives and consultants
of the Corporation, provided, however, that the Chief Financial Officer of the
Corporation shall be appointed jointly by the Corporation and Emerald
Shareholders. Mr. Wayn's employment agreement shall include customary
non-compete undertakings by Mr. Wayn for a period of 2 years after the Closing.
8.3.    In the event that the Parties are not successful in executing the
Definitive Agreements for any reason whatsoever within the timeframe set out
above, this MOU will terminate and become null and void and will not bind the
Parties in any way except as specifically otherwise provided in this MOU.
8.4.    Notwithstanding the generality of the foregoing, this MOU will terminate
with immediate effect upon the signing of the Definitive Agreement.

9.    GENERAL
9.1.    Confidential Information. Subject to any applicable law or regulation,
all information supplied to any of the Parties in the preparation, signing and
performance of this MOU or of the Definitive Agreements (the "Confidential
Information") shall be considered as proprietary and confidential information of
the Party disclosing such Confidential Information. The Parties hereto shall not
disclose any Confidential Information to any other person without the prior
written consent of the other Party. Notwithstanding the foregoing, the Parties
may disclose Confidential Information to their consultants, advisors and
employees who have a need to know such Confidential Information for the purpose
of the performance of this MOU or the negotiations and performance related to
the Definitive Agreements (the "Representatives"), provided, however, that each
Party shall procure that its respective Representatives to whom such disclosure
is made will act in accordance with the terms of this MOU as if each of them
were a Party hereto, and that each Party shall be responsible for any breach of
this MOU by any of its respective Representatives. Anything herein to the
contrary notwithstanding, this clause 9.1 (Confidential Information) shall be
binding upon the Parties and remain in force for 2 years following the
termination of this MOU for any reason whatsoever.
9.2.    Non-Assignment. The provisions of this MOU shall inure to the benefit of
the Parties hereto and their respective successors and assigns, provided that no
Party may assign, delegate or otherwise transfer any of its rights or
obligations under this MOU without the consent of each other Party hereto.
9.3.    Agreements with Third Parties. Nothing herein contained shall be deemed
or construed to amend, modify, derogate from or change any existing agreement or
understanding of the Parties with third parties relating to the Reverse Merger
or to other matters set forth herein.
9.4.    Counterparts; Effectiveness. This MOU may be signed in any number of
counterparts, including in electronic format, each of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
9.5.    Governance and Jurisdiction. This MOU shall be governed in all respects
by the laws of State of New York, USA, without regard to the principles of
conflict of law, and the relevant courts of New York City, New York, USA, will
have exclusive jurisdiction over all matters arising from this MOU.
9.6.    Changes. Any change or amendment to this MOU shall be void unless made
in writing and signed by all the Parties to this MOU.
9.7.    Non-Binding Nature. Other than the provisions explicitly stated in this
MOU to be binding, no other provision of this MOU shall be legally binding upon
the Parties.

IN WITNESS WHEREOF, the Parties have signed this MOU on the date first written
above.

Zaxis International Inc.                     Emerald Medical Applications Ltd.
/s/: Liron Carmel                                  /s/: Lior Wayn
Liron Carmel, CEO                              Lior Wayn, CEO
